ORDER
Respondent has submitted a Motion to Resign in lieu of Discipline pursuant to Rule 35 of the Rules for Lawyer Disciplinary Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court Rules. We grant the Motion to Resign in Lieu of Discipline. In accordance with the provisions of Rule 35, RLDE, respondent’s resignation shall be permanent.
The Lawyers’ Fund for Client Protection is directed to pay restitution to three of respondent’s former clients using funds held on behalf of respondent as outlined in Disciplinary Counsel’s Return to Respondent’s Motion for Permanent Resignation in lieu of Discipline.
Within fifteen (15) days of the date of this order, respondent shall file an affidavit with the Clerk of Court showing that he has complied with Rule 30, RLDE, and shall also surrender his Certifícate of Admission to Practice Law to the Clerk of Court,
/s/Donald W. Beatty, C.J.
/s/John W. Kittredge, J.
/s/Kaye G. Hearn, J.
/s/John Cannon Few, J.
/s/George C. James, Jr., J.